Citation Nr: 0705214	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability 
characterized as hyperopia and presbyopia, claimed as blurred 
vision.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for infectious 
hepatitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from 1966 to January 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied, inter alia, the veteran's claims of 
service connection an eye disability characterized as 
hyperopia and presbyopia, claimed as blurred vision; for high 
cholesterol; for low back pain; for infectious hepatitis; for 
bilateral hearing loss; and for tinnitus.  In October 2002 , 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2004.

In August 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington D.C.; a transcript of that hearing is of record. 

The Board's decision dismissing the claims involving eye 
disability, high cholesterol, low back pain, and infectious 
hepatitis is set forth below.  The claims for service 
connection for bilateral hearing loss and for tinnitus are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the appellant withdrew from appeal the claims for 
service connection for an eye disability characterized as 
hyperopia and presbyopia, claimed as blurred vision, for high 
cholesterol, for low back pain, and for infectious hepatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
claims for service connection for an eye disability 
characterized as hyperopia and presbyopia, claimed as blurred 
vision, for high cholesterol, for low back pain and for 
infectious hepatitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  During the 
hearing before the undersigned Veterans Law Judge in August 
2006, the veteran indicated that he wished to withdraw the 
appeals concerning the issues of service connection for an 
eye disability characterized as hyperopia and presbyopia, 
claimed as blurred vision, high cholesterol, low back pain 
and infectious hepatitis and no allegations of errors of fact 
or law remain for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
regarding these issues and they are dismissed.


ORDER

The appeal as to the claims for service connection for an eye 
disability characterized as hyperopia and presbyopia, claimed 
as blurred vision, for high cholesterol, for low back pain, 
and for infectious hepatitis is dismissed.


REMAND

The claims file reveals that further RO action on the claims 
for service connection for bilateral hearing loss and 
tinnitus is warranted.  

Initially, the Board notes, that in support of these claims, 
the veteran has alleged in-service excessive noise exposure 
associated with firing weapons and from incoming enemy 
mortars during his service in Vietnam.  The DD Form 214 shows 
his military occupational specialty (MOS) as light weapons 
infantry man.  Service personnel records show that he served 
in Vietnam from July 1966 to July 1967 and that from August 
1967 to January 1968 his principal duty was mortar gunner 
while stationed at Fort Hood.

A review of service medical records reflected no complaints, 
findings, or diagnosis of hearing loss or tinnitus in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a December 2003 report, a VA examiner summarized 
audiological test results, indicating that hearing was within 
normal limits through 2000 hertz in both ears.  There was a 
moderate sensorineural hearing loss from 3000 to 4000 hertz 
in the right ear and a moderately severe sensorineural 
hearing loss from 3000 to 4000 hertz in the right ear.  The 
examiner indicated that he was asked for an opinion regarding 
hearing loss and tinnitus being at least as likely as not 
related to military service. It was noted that review of the 
claims file showed many hearing evaluations, including his 
ETS physical in November 1967 which showed normal hearing.  
It was indicated that with regard to tinnitus, he described 
that it occurred one to two times per month and this might be 
described as normal.  The examiner did not address the 
likelihood that either hearing loss or tinnitus was related 
to the veteran's service.

Given the veteran's documented MOS as a light weapons 
infantry man and his duty as a mortar gunner during service, 
the likely associated noise exposure, and the insufficient VA 
opinion as to etiology, the Board finds that VA examination 
with audiometric testing, and a medical opinion-based on 
full consideration of the veteran's documented medical 
history and assertions-and which addresses the relationship, 
if any, between the current bilateral hearing loss and 
tinnitus and in-service noise exposure, is needed to resolve 
the claims on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
another VA examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claims.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all potentially relevant medical 
records.  During the hearing in August 2006, the veteran 
testified that after service, he worked at a CITGO refinery 
and received hearing protection and annual hearing tests 
beginning in approximately 1977.  He indicated that those 
tests showed hearing loss and that he had submitted those 
records in support of his claim.  A careful review of the 
claims file, however, does not show that any post-service 
employment hearing test reports are of record.  It is noted 
in February 2004, a Request for Employment Information form 
was submitted indicating that the veteran was employed at 
CITGO Refining and Chemicals Co. from June 1976 to December 
2003.  In addition, on his June 2002 claim, he indicated that 
medical records could be obtained from his private physician.  
He did not identify the physician or the dates of treatment 
and the RO has not requested that he fully identify that 
treatment so those records can be obtained.

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The December 2003 VA 
examination report is the only VA record in the claims file 
related to the claimed hearing loss and tinnitus.  During the 
hearing, the veteran testified that he had a hearing 
examination in 2002 at the Frank Tejeda Medical Center 
(VAMC).  Those records have not been obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Frank Tejeda VAMC since 
October 2002, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Frank 
Tejeda VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's bilateral hearing loss 
and/or tinnitus, from January 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should contact the veteran and 
request that he provide sufficient 
information and necessary authorization 
to enable it to obtain the records 
pertaining to hearing testing conducted 
while employed at CITGO refinery 
beginning in approximately 1976.  All 
records/responses received should be 
associated with the claims file.  If the 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record, to include records from any 
private physician or audiologist 
pertaining to the claimed bilateral 
hearing loss and tinnitus. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the notice 
requirements of Dingess/Hartman, cited to 
above, as regards disability ratings and 
effective dates, (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA ear, nose and 
throat examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear) should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


